Cassoday, O. J.
I dissented in Harrington v. Pier, 105 Wis. 485. The court holds that the decision of this case is-ruled by the opinion of the court in that case. The two-cases are fairly distinguishable in their facts. I may, therefore, be permitted to respectfully dissent in this case. In doing so, I shall add but very little to what is contained in my dissenting opinion in that case. I fully concur in the findings of Judge OlemeNtsoN in the action to construe the will in this case, and which findings are in the record, and also with the findings and opinion of the late Judge BeN-Nett, in this case, to the effect-that the provision of the will in question is too indefinite and uncertain to enable the court to ascertain and carry out the supposed intentions of the testator; “ that the beneficiaries are not ascertained, or in-law capable of being ascertained, and that the trust attempted to be created by said will is void.” If the eg fres doctrine under 43 Eliz. ch. 4 (2 Stats. at Large, 108), mentioned in the dissenting opinion in the other case, was in force in this state, it might be an important question whether the bequest in this case “ for the support and maintenance-of the superannuated preachers of the church denominated the United Brethren in Christ” came within'any of the numerous objects therein mentioned. If any, it would seem to be the first, which is, “ for relief of the aged, impotent, and poor people.” “ Superannuated preachers ” are, manifestly, such preachers as are impaired or disabled through old age, for such is the definition of the word. Cent. Diet. If such “relief” was only intended for those who-are “ poor,” then it would not come within the provisions of that statute, since, in the language of Sir William GeaNt,. “ the question is, not whether he [the trustee] may not affly it upon purposes strictly charitable, but whether he is bound so to affly it.” Morice v. Bishop of Durham, 9 Ves. 406. While it may be true that most preachers who are impaired or disabled through old age are poor, yet they are not necessarily *155all poor. But, as I do not understand that the opinion of the court in Harrington v. Pier, supra, or in this case, is. based upon the cy pres doctrine under the statute of Elizabeth, it is unnecessary to consider the question.
A motion for a rehearing was denied June 21, 1900.